Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

Claims 1-15 are  pending. 

112 second paragraph for AIA 
second paragraph for AIA 
Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, and claims dependent thereupon, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. 
Claim 1 is drawn to a method comprising: receiving plethysmographic waveform data of a subject into a data processor, and calculating a measured value for CO and/or SV using the plethysmographic waveform data.  In addition, claim 1 also address that a data processing processor comprises software comprising c of a cardiovascular system integrated in a dynamic state space model (DSSM).  It is not clear what is the relation, if any, of said mathematical model to the method steps as claimed. 



Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  1-15  are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.


The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims recite a method (claim 1, and claims dependent thereupon), and a system (claim 2, and claims dependent thereupon), and thus said claims are properly drawn to one of the four statutory categories of invention.  
Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, and/or   “mathematical concepts, such as relationships, formulas, calculations”.

Steps  drawn to a mental process recited in the claims include calculating a measured value for CO and/or SV using the plethysmographic waveform data, and reporting the data.

The steps are able to be performed in the mind, but for the recitation of the computer system. Other than reciting “computer-mplemented”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a generic “ processor comprising software” does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites steps drawn to a mental process.


 Mathematical concepts recited in the claims include calculating a measured value for CO and/or SV. The specification, (see pages 14-25)  indicates that the determination of the claimed] values, and their subsequent manipulation, is a matter of mathematical computation.



 Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  


Step 2A Prong Two.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception

The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.
Although the claims recite an abstract idea, they  would still be patent-eligible if “the claim as a whole integrates the recited judicial exception into a practical application of the exception.” Revised Guidance, 84 Fed. Reg. at 54. “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.” Id. 
The analysis of whether a claim integrates a judicial exception into a practical application includes “[identifying whether there are any additional elements recited in the claim beyond the judicial exception(s)” and “evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.” Id. at Revised Guidance, 84 Fed. Reg. at 54-55.

The judicial exception identified above is not integrated into a practical application because the claims do not meet any of the following criteria: 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional clement that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, of uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and 
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a crating effort designed to monopolize the exception.




In the instant case, the judicial exception is not integrated into a practical application because the claim only recites additional elements which are data gathering, using a generic computer component, and/or insignificant pre- or post-solution activity.  

Obtaining plethysmographic waveform data is a pre-solution activity directed to aspects of the information being analyzed.


The additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claims do not integrate the abstract idea into a practical application.

Claim 15 addresses a computer-readable medium, which is not viewed as a particular product that is integral to the claims.  The claimed computer-readable storage media is a generic computer component, such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.

103
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1-4,5-9 are rejected under 35 U.S.C. 103(a) as unpatentable over Awad et al. (J.Clinical Monitoring and Computing, 2006, 20, 175-184) taken together with  Feldman et al. (US 5,626,140) 
The instant claims are directed to a method for measuring left ventricular stoke volume (SV) and/or cardiac output (CO) of a subject using a pulse oximeter, said method comprising: receiving plethysmographic waveform data of a subject, and calculating a measured value for CO and/or SV using the plethysmographic waveform data.  The claims also address that a data processing processor comprises software comprising mathematical model of a cardiovascular system integrated in a dynamic state space model (DSSM)


Awad et al. teach that  plethysmographic waveforms  generated by pulse oximeter are a  suitable monitor for central hemodynamic changes, and that plethysmographic width data is correlated with cardiac output.   Table 5 demonstrates correlation of ear and finger plethysmographic waveforms with cardiac output (CO) and Heart rate (HR).  The resulting CO values are presented (output) in, e.g., Fig. 3. 

 Awad et al. calculate CO values but do not teach address mathematical model of a cardiovascular system integrated in a dynamic state space model (DSSM) nor address utilizing said model to computing CO values. 

Feldman et al. teach method for processing sensor data (state parameters) from a biomedical device to measure a physiological parameter (model parameter)1  , such as heart rate or cardiac output2.  See abstract, claim 1, col. 11, line 40.  The mathematical model utilizes Kalman filter which uses probability density functions of a nominal error contamination model and a prediction error model as well as past estimates of the physiological parameter to produce the Kalman filter outputs.  See Abstract, col. 7- col 10, top.   In the next stage of data analysis, Bayesian statistics is applied to determine posterior probabilities (Col. 10, line 33 through col. 14). Confidence calculator uses Bayesian statistical analysis to determine a confidence level for each of the Kalman filter outputs, and selects an estimate for the physiological parameter based on the confidence level (Abstract). In Bayesis statistics the evidence about the true state of, e.g., measurements, is expressed in terms of degrees.  Bayesian statistics models require formulation of set of prior probability distribution, and   express the probability distribution of observations given the model  parameters.    In Feldman, the parameter variability statistical model characterizes changes in the parameter over time (i.e., using the language of the instant claims, times t, t+n, t+n+m).  See Feldman, claims 13,16,20, 26,29,33.   From probabilistic expectation values, and estimated value for the physiological parameter, such as cardiac output,  is then determined.  See  Abstract, end; claim 1, end.  To this end, Feldman is viewed as  teaching the method as claimed of  using mathematical model of a cardiovascular system integrated in a dynamic state space model and, more specifically, as in instant claim 21, obtaining first probability distribution, and then, using Baysesian statistical process, obtaining second probability distribution function to determine changes in the model parameter, heart rate, over time.
Further, Feldman et al. teach corresponding system and  device. See claim 1, col. 18, line 43.
 

One of ordinary skill in the art would have recognized that applying the known computational methods addressed in Feldman in place of formulas described in  Awad et al. would have yielded predictable results in  re-calculating plethysmograph waveform data  into cardiac output values, and  an artisan would have been capable of applying this known technique to a known disease of interest  with the same expectation of success. 

With regard to claims 2-4,5-13 the claims contain either additional features known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art.



Double Patentg

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over U.S. Patents No. 9375171, 9451886, 8494829, 9060722, 10699206.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of co-pending applications are directed to  various embodiments of a system comprised of pulse oximeter, processor having software to recalculate plethysmographic data from pulse oximeter into cardiac output (CO) or left ventricular stroke volume (SVO), and means to output the results. Further, the dependent claims in the instant application contain either additional features known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art.



Conclusion.
	No claims are allowed

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb








	






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  With regard to claim language “state and model parameters”, as in instant claim 5, note that the instant specification discloses that a physiological parameter can be equal to either state or model parameter.  See specification, p. 4, first paragraph.  For the particular examiner of pulse oximeter (Example on p. 21+ specification, Figures 8,9)sensor measurements of resistance (state parameter) are converted into stroke volume (model parameter) - see Fig. 9.
        2 Cardiac output is computed as left ventricular stroke volume x heart rate